Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Species 1 in Figs. 1a-1d in the reply filed on 1/6/2021 is acknowledged.  The traversal is on the ground(s) that applicant believes all the claims are allowable over the prior art.  This is not found persuasive because the current claims under examination are anticipated by ROMEU GUARDIA (6,581,756) or non-obvious over FELLMAN (2015/0353289) in view of ROMEU GUARDIA (6,581,756).
The requirement is still deemed proper and is therefore made FINAL.
Claims 3 and 4 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 2 in Figs. 2a-2e, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/6/2021
The “resilient arms” in Claim 3 is drawn towards Species 2 in Figs. 2a-2e. 


DETAILED ACTION
	This is the first action on the merits for application 16/316216.  Claims 1-9 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by ROMEU GUARDIA (6,581,756).

Regarding Claim 1. ROMEU GUARDIA teaches A chain wheel (15) comprising: a body (16), and protrusions (18)(19) extending outward along the periphery of the body (16) for receiving links of a chain (1), wherein the protrusions (18)(19) are connected releasably to the body (16) and are spring-mounted (21) independently of each other in a peripheral direction relative to the body (16).



Regarding Claim 5. ROMEU GUARDIA teaches wherein the protrusions and the body comprise mutually co-acting spring elements (21) and receiving chambers for receiving the spring elements therein (Figs. 3, 4, 6).

Regarding Claim 6. ROMEU GUARDIA teaches wherein walls of each receiving chamber engage opposite sides of the spring element received therein (Fig. 6). The body walls each engage opposite sides of the spring element and the protrusion walls engage opposite sides of the spring element (21).

Regarding Claim 7. ROMEU GUARDIA teaches wherein the spring elements (21) comprise at least one of a rubber plug.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FELLMAN (2015/0353289) in view of ROMEU GUARDIA (6,581,756).

Regarding Claim 8, FELLMAN teaches A manure slide device (Figs. 1, 2)[0003] for sliding manure over a floor of at least one of a manure passage and a manure gutter (13) in or outside a livestock accommodation, comprising: a slide member (16a)(16b), a chain (18) connected to the slide member (16a)(16b), and a chain wheel (34) for receiving a part of the chain (18) at least one of therein and thereon, configured such that a rotation of the chain wheel causes a translation of the slide member (16a)(16b).
FELLMAN does not teach a chain wheel as claimed in claim 1.
ROMEU GUARDIA teaches A chain wheel (15) comprising: a body (16), and protrusions (18)(19) extending outward along the periphery of the body (16) for receiving links of a chain (1), wherein the protrusions (18)(19) are connected releasably to the body (16) and are spring-mounted (21) independently of each other in a peripheral direction relative to the body (16).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the device in FELLMAN so it uses the sprocket wheel in ROMEU GUARDIA so each tooth of the sprocket can be replaced if it is broken and the sprocket teeth can still mesh with the links of a chain that has been stretched due to wear.

Regarding Claim 9, FELLMAN teaches as modified a livestock accommodation comprising an accommodation floor (12a)(12b)(14) with at least a manure passage 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654